    Case 18-23586-VFP        Doc 49 Filed 11/06/19 Entered 11/06/19 11:54:18               Desc Main
                                    Document Page 1 of 1
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)
Marie-Ann Greenberg MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD
SUITE 330
FAIRFIELD, NJ 07004-1550
973-227-2840
Chapter 13 Standing Trustee


                                                       Case No.: 18-23586
IN RE:                                                 Adv. No.:
GODFRED FREMPONG-MANSO                                 Hearing Date:

                                                       Judge: VFP

                                    CERTIFICATION OF SERVICE

   1. I, Jackie Michaels, am a paralegal for Marie-Ann Greenberg, Chapter 13 Standing Trustee in the
      above captioned matter.

   2. On, 11/06/2019, I sent a copy of the following pleadings and/or documents to the parties listed
      below:

                            Certification of Default
   3. I hearby certify under penalty of perjury that the above documents were sent using the mode of
      service indicated.

  Debtor:
  GODFRED FREMPONG-MANSO
  21-23 CLIFTON STREET
  NEWARK, NJ 07114
  Mode of Service: Regular Mail
  Attorney for Debtor(s):
  PAUL GAUER, ESQ.
  347 FRANKLIN STREET
  BLOOMFIELD, NJ 07003
  Mode of Service: Notice of Electronic Filing (NEF)


Dated: November 06, 2019                                By:    /S/ Jackie Michaels
                                                              Jackie Michaels
